DETAILED ACTION
This is an Office action based on application number 15/874,964 filed 19 January 2018. Claims 1-7, 9, 11-17, 19, and 21-25 are pending. Claims 21-25 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wann et al. (WIPO International Publication No. WO 2014/074115 A1) in view of Fakla et al. (US Patent No. 4,129,539) (Fakla), Edington et al. (US Patent No. 5,700,344) (Edington), and D.M. Bigg (Polylactide Copolymers: Effect of Copolymer Ratio and End Capping on Their Properties) (Bigg).

Regarding instant claims 1 and 5, Wann discloses a hot melt adhesive comprising from about 8 to about 50 weight percent of a lactic acid oligomer or polymer having a number average molecular weight of less than about 2000; from about 10 to about 50 weight percent of polylactide; and from about 5 to about 20 weight percent polyvinyl acetate, wherein all weight percentages are based on the overall weight of the hot melt adhesive (Claim 1). Wann further discloses the hot melt adhesive comprises from about 10 to about 50 weight percent of a condensation copolymer formed from the copolymerization of a diol and a dicarboxylic acid (Claim 4). It is recognized that the amounts disclosed by Wann include or overlap with the ranges recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Wann further discloses that Wann further discloses that at least about 51 weight percent of the components of the hot melt adhesive are biodegradable (paragraph [014]), more preferably about 60 to 90 percent of the components of the hot melt adhesive are biodegradable (paragraph [050]).
	Wann does not explicitly disclose the specific polylactide and the specific copolymer of vinyl acetate and crotonic acid. Further, Wann does not explicitly disclose the specific polymer capping groups on the polylactide and polyester.
	However, Edington discloses a biodegradable/compostable hot melt adhesive comprising a polyester of a lactic acid (Title). Specifically, Edington discloses a biodegradable/compostable tackifying resin having a molecular weight less than 20,000 based on 2-hydroxy propionic acid (lactic acid) that can be combined with biodegradable compostable polymers or resins to form fully formulated biodegradable/compostable hot melt adhesives, wherein said biodegradable compostable polymers or resins include polyesters (col. 2, lines 12-24). Said tackifying resin based on 2-hydroxy propionic acid (lactic acid) having a molecular weight less than 20,000 is construed to meet the requisite polylactide having a molecular weight from about 10,000 to about 18,000; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Edington teaches that said tackifiers having low molecular weights have reduced molecular weights and improved bioavailability, after degradation (col. 4, lines 26-27). In other words, said tackifiers are readily biodegraded.
	Fakla further discloses hot melt adhesives (Title) comprising a copolymer of vinyl acetate and crotonic acid as a binder (Clam 1). Fakla teaches that adhesives compositions comprising the copolymer of vinyl acetate and crotonic acid having resistance to high humidity and good bond flexibility (col. 4, lines 22-26).
	Further, Bigg discloses that polylactic acid and polylactide are interchangeable terms under the designation “PLA” (page 70, col. 1, last paragraph), and that PLA are a polyester (page 70, col. 2, last paragraph). Bigg further discloses that polyester polymers are subject to degradation by hydrolytic breakdown (page 72, last full paragraph), and that an approach to control the rate and occurrence of degradation include end capping the polymer chains (page 72, col. 2, second paragraph). Bigg teaches that end capping polyester polymers includes reacting hydroxyl end groups with acetic anhydride (page 77, col. 1, first paragraph).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the polylactide of Wann have a molecular weight of less than 20,000 as disclosed by Edington. The motivation for doing so would have been that such low molecular polylactides successfully act as tackifying resins for the production of hot melt adhesives that are also readily biodegraded. Further, it would have been obvious to replace the polyvinyl acetate of Wann with the copolymer of vinyl acetate and crotonic acid of Fakla. The motivation for doing so would have been that adhesive compositions comprising the copolymer of vinyl acetate and crotonic acid have resistance to high humidity and good bond flexibility. Furthermore, it would have been obvious, to form a polymer end capping group by reaction of the polylactide and polyester of Wann in view of Edington and Fakla with the acetic anhydride of Bigg. The motivation for doing so would have been to control the rate and occurrence of degradation by hydrolytic breakdown.
	Therefore, it would have been obvious to combine Edington, Fakla, and Bigg with Wann to obtain the invention as specified by the instant claims.
	
Regarding instant claim 2, Wann further discloses the hot melt adhesive has a viscosity from about 1,000 to about 10,000 cP at a temperature of about 160ºC (page 5, paragraph [011]).
	While there is no disclosure in Wann that the viscosity is measured at 143ºC, absent evidence of criticality regarding how the viscosity is measured and given that the viscosity falls within the range presently claimed, it is the Examiner's position that the prior art combination meets the requirement of the instant claims.
	Alternatively, the scope of the prior art combination encompasses an embodiment that is substantially identical to the claims, and one of ordinary skill in the art would come to the conclusion that the embodiment encompassed by the prior art necessarily has the same properties as the claimed composition, including the required viscosity. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claims 3-4, the scope of the prior art combination encompasses embodiments for the lactic acid oligomer/polymer and the polylactide that are substantially identical to that of the claims, and one of ordinary skill in the art would come to the conclusion that the embodiments encompassed by the prior art necessarily have the same properties as the claimed compositions, including the required viscosity. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claims 11 and 15, Wann discloses an adhesive-coated substrate comprising a substrate having at least a first side, and a hot melt adhesive coating applied to at least a portion of the substrate first side, wherein the hot melt adhesive coating comprises from about 8 to about 50 weight percent of a lactic acid oligomer or polymer having a number average molecular weight of less than about 2000; from about 10 to about 50 weight percent of polylactide; and from about 5 to about 20 weight percent polyvinyl acetate, wherein all weight percentages are based on the overall weight of the hot melt adhesive (Claim 11). Wann further discloses the hot melt adhesive comprises from about 10 to about 50 weight percent of a condensation copolymer formed from the copolymerization of a diol and a dicarboxylic acid (Claim 4). It is recognized that the amounts disclosed by Wann include or overlap with the ranges recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Wann further discloses that Wann further discloses that at least about 51 weight percent of the components of the hot melt adhesive are biodegradable (paragraph [014]), more preferably about 60 to 90 percent of the components of the hot melt adhesive are biodegradable (paragraph [050]).
	Wann does not explicitly disclose the specific polylactide and the specific copolymer of vinyl acetate and crotonic acid. Further, Wann does not explicitly disclose the specific polymer capping groups on the polylactide and polyester.
	However, Edington discloses a biodegradable/compostable hot melt adhesive comprising a polyester of a lactic acid (Title). Specifically, Edington discloses a biodegradable/compostable tackifying resin having a molecular weight less than 20,000 based on 2-hydroxy propionic acid (lactic acid) that can be combined with biodegradable compostable polymers or resins to form fully formulated biodegradable/compostable hot melt adhesives, wherein said biodegradable compostable polymers or resins include polyesters (col. 2, lines 12-24). Said tackifying resin based on 2-hydroxy propionic acid (lactic acid) having a molecular weight less than 20,000 is construed to meet the requisite polylactide having a molecular weight from about 10,000 to about 18,000; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Edington teaches that said tackifiers having low molecular weights have reduced molecular weights and improved bioavailability, after degradation (col. 4, lines 26-27). In other words, said tackifiers are readily biodegraded.
	Fakla further discloses hot melt adhesives (Title) comprising a copolymer of vinyl acetate and crotonic acid as a binder (Clam 1). Fakla teaches that adhesives compositions comprising the copolymer of vinyl acetate and crotonic acid having resistance to high humidity and good bond flexibility (col. 4, lines 22-26).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the polylactide of Wann have a molecular weight of less than 20,000 as disclosed by Edington. The motivation for doing so would have been that such low molecular polylactides successfully act as tackifying resins for the production of hot melt adhesives that are also readily biodegraded. Further, it would have been obvious to replace the polyvinyl acetate of Wann with the copolymer of vinyl acetate and crotonic acid of Fakla. The motivation for doing so would have been that adhesive compositions comprising the copolymer of vinyl acetate and crotonic acid have resistance to high humidity and good bond flexibility. Furthermore, it would have been obvious, to form a polymer end capping group by reaction of the polylactide and polyester of Wann in view of Edington and Fakla with the acetic anhydride of Bigg. The motivation for doing so would have been to control the rate and occurrence of degradation by hydrolytic breakdown.

Regarding instant claim 12, Wann further discloses the hot melt adhesive has a viscosity from about 1,000 to about 10,000 cP at a temperature of about 160ºC (page 5, paragraph [011]).
	While there is no disclosure in Wann that the viscosity is measured at 143ºC, absent evidence of criticality regarding how the viscosity is measured and given that the viscosity falls within the range presently claimed, it is the examiner's position that the prior art combination meets the requirement of the instant claims.
	Alternatively, the scope of the prior art combination encompasses an embodiment that is substantially identical to the claims, and one of ordinary skill in the art would come to the conclusion that the embodiment encompassed by the prior art necessarily has the same properties as the claimed composition, including the required viscosity. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claims 13-14, the scope of the prior art combination encompasses embodiments for the lactic acid oligomer/polymer and the polylactide that are substantially identical to that of the claims, and one of ordinary skill in the art would come to the conclusion that the embodiments encompassed by the prior art necessarily have the same properties as the claimed compositions, including the required viscosity. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Claims 6-7, 9, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wann in view of Edington, Fakla, and Bigg, as applied to claims 1 and 11 above, and further in view of Tsai et al. (US Patent No. 6,225,388 B1) (Tsai).

Regarding instant claims 6-7, 9, 16-17, and 19, Wann in view of Edington, Fakla, and Bigg discloses a hot melt adhesive and an adhesive-coated substrate as cited in the rejection above, but does not explicitly disclose the specific polyester.
	However, Tsai discloses a biodegradable thermoplastic composition (Title) comprising an aliphatic polyester polymer selected from polybutylene succinate-co-adipate polymer (col. 2, 36-39) because such compositions are substantially degradable (col. 2, lines 65-67 to col. 3, line 1). Tsai further discloses that the aliphatic polyester has a weight average molecular weight of about 10,000 to about 2,000,000 to optimize processing (col. 4, lines 1-23); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyester of Wann with the polybutylene succinate-co-adipate polymer having the specific weight average molecular weight of Tsai. The motivation for doing so would have been that compositions comprising the polybutylene succinate-co-adipate polymer are readily biodegradable and have optimized processing properties.
	Regarding the requisite viscosity of the polyester, the scope Tsai encompasses an embodiment that is substantially identical to that of the polyester required by the instant claims, and one of ordinary skill in the art would come to the conclusion that the embodiments encompassed by the prior art necessarily have the same properties as the claimed compositions, including the required viscosity. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Tsai with Wann in view of Edington, Fakla, and Bigg to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the grounds of rejection are maintained because said arguments are unpersuasive.
Applicant primarily contends that the claimed invention is obvious over the prior art references. Primarily, Applicant contends that, surprisingly, the present inventors have found that a relatively small amount (0.5 to 5 weight percent) of the copolymer of vinyl acetate and crotonic acid advantageously provides significant improvements in the pot life and viscosity stability of the hot melt adhesive.
	Applicant contends that the combination of Wann with Fakla does not recognize the advantages of using the copolymer of vinyl acetate and crotonic acid. First, Applicant argues that Fakla discloses the use of a vinyl acetate-crotonic acid copolymer that makes up 20, 30 or even 50% of the hot melt adhesive, which differs from the smaller amount recited by the claims.
	Applicant further contends that the motivation to combine the references relied upon by the Office (i.e., that adhesive compositions comprising the copolymer of vinyl acetate and crotonic acid have resistance to high humidity and good bond flexibility). Applicant argues that such a teaching is insufficient to lead one of ordinary skill in the art reasonably expect that the copolymer of vinyl acetate and crotonic acid could readily be substituted for the polyvinyl acetate of Wann. Applicant contends that the prior art does not suggest an equivalence between the copolymer and polyvinyl acetate; further, Applicant argues that the properties that such a copolymer would impart (i.e.,  resistance to high humidity and good bond flexibility) would be counterintuitive to Wann’s desire for a biodegradable hot melt adhesive because biodegradable adhesives need to solubilize or degrade when exposed to water.
	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In the instant case, Fakla is not relied upon to disclose an amount of vinyl acetate-crotonic acid copolymer added to the adhesive composition. Instead, the primary reference Wann discloses a polyvinyl acetate component in an amount that overlaps the claimed range. The proposed combination involves replacing the polyvinyl acetate of Wann with the polyvinyl acetate-crotonic acid copolymer of Fakla without necessarily changing the amounts in order to take advantage of the art recognized benefits of resistance to high humidity and good bond flexibility.
	As to Applicant’s argument that one of ordinary skill in the art would not readily replace polyvinyl acetate with a copolymer of polyvinyl acetate-crotonic acid copolymer, such arguments are unpersuasive. Both Wann and Fakla are drawn to hot melt adhesives comprising a polymer component composed of vinyl acetate repeat units. It is not a significant step for one of ordinary skill in the art to replace a polyvinyl acetate homopolymer with a copolymer of polyvinyl acetate and crotonic acid, especially when beneficial properties inclusive of resistance to high humidity and good bond flexibility is imparted by the proposed modification.
	Applicant’s argument that the proposed modification would be detrimental to Wann’s desire for a biodegradable hot melt adhesive is unpersuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP §2145(I). In the instant case, the argument that the benefits proffered by the use of a vinyl acetate-crotonic acid copolymer (i.e., resistance to high humidity and good bond flexibility) would render the hot melt adhesive any less biodegradable is unpersuasive without a detailed argument supported by evidence  commensurate in scope with the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        08/25/2022